Exhibit 10.2

 

[g172161kei001.gif]

 

June 19, 2017

Mr. Jason S. Weissman

Boston Realty Advisors

745 Boylston Street

Boston, MA

 

RE:

Woodland Park Apartments @ Riverside

 

Newton, MA (the “Property”)

 

Dear Mr. Weissman:

 

We have reviewed your offering memorandum and toured the Property.  We have
completed our due diligence and are prepared to acquire the Property with the
following terms:

 

Purchase Price:

$45,500,000

Financing Contingency:

None

Due diligence period:

None

Financial Review:

None

Physical Inspection :

None

Contingency:

None

P&S Agreement:

None

Closing:

The closing shall take place as set forth in Section 2.

Purchaser:

New England Realty Associates, Harold Brown on behalf of the General Partner, or
its wholly controlled designated nominee.

Deposit

$600,000 upon full execution of offer.

At Risk Funds:

Deposit is at-risk and non-refundable, subject only to resolution of the
Injunction described in Section 2, and delivery of title to the Property in its
otherwise current condition at Closing.

Escrow:

All deposit money shall be held by Commonwealth Land Title Insurance Company in
Boston, MA. Attn: Phil Tanner, Esq.

Termination:

In the event that Seller cannot resolve the Injunction (as defined below) using
good faith efforts in accordance with Section 2 below within 60 days of the date
hereof (the “Termination Period”), Seller or Purchaser can terminate this offer
upon written notice to the other party upon which the Deposit shall be returned
to Purchaser (the “Termination Option”). If Seller does not exercise the
Termination Option during the initial Termination Period, the Termination Period
shall automatically be extended for successive additional 30 day periods,
provided, however that Purchaser shall deliver an additional $100,000 deposit on
or before the commencement of each successive 30 day extension period. Failure
to provide such additional deposit monies shall be a termination of this Offer.
In the event that Seller cannot resolve the Injunction in accordance with
Section 2 before the end of the Termination Period, as it may be extended,
Seller or Purchaser can terminate this offer upon written notice to the other
party and all deposit money shall be returned to Purchaser and all obligations
hereunder shall be null and void.

 

PHONE #: 617-783-0039             39 Brighton Avenue, Boston, MA 
02134                   FAX #: 617-783-0568

 

--------------------------------------------------------------------------------


 

New England Realty Associates is a publically traded company controlled by
Harold Brown.  We need to provide audited financials for an 8 k filing after our
acquisition. As such, we will need access to the actual financial statements
on/or after the closing for our own auditors to be able to provide adequate
disclosure.  Our closing on this transaction is not dependent upon their
findings, however, we will need cooperation during that period.

 

Sincerely,

 

[g172161kei002.gif]

 

Carl A. Valeri

President & COO

 

Upon acceptance of the offer, Seller and Purchaser agree as follows:

 

1)            The Property shall be in substantially the same condition on the
Closing Date as it is on the date of this Offer but otherwise the Property is
being sold in its “as-is” condition.

 

2)           The parties agree to execute and deliver commercially reasonable
conveyance and authority documents at Closing which shall include a deed signed
by seller, an assignment of leases and rents signed by both parties, a bill of
sale signed by seller, and a trustee’s certificate signed by the Seller. 
Purchaser hereby agrees that as of the date hereof, Purchaser has reviewed the
title to the Property and  agrees that the current title is good, clear and
marketable, except for the pending Injunction (as defined below).

 

The Closing shall occur upon the earlier of: (1) July 6, 2017, so long as no
interlocutory appeal is filed on or before June 30, 2017, which is the
expiration of the appeal period regarding the denial of the application for
preliminary injunction (the “Injunction”) in Jeanne Maurer, Plaintiff v. Michael
F. Iodice, Trustee of M.J. Realty Trust II, Chatham Investment Trust of Newton,
and Chatham Investment Trust of Newton II, Defendant, Superior Court Department
of the Trial Court, Civil Action Number 1781CV00991; or (2) in the event of an
interlocutory appeal of the denial of the Injunction is filed, then the closing
would occur on the first business day after the final order of the appellate
court dismissing the interlocutory appeal, or affirming the denial of that
application.

 

The above shall not modify nor alter the extension periods as provided in the
Termination Section on page 1 of this Agreement, which Section remains in full
force and effect.

 

In any event, regardless of any interlocutory appeal of the denial of the
Injunction, the issuance of a commitment for an Owner’s title insurance policy
by a national title insurance company, with no exception for the appeal, or with
an exception for the appeal and affirmative coverage over the appeal, including
defense costs, shall be deemed to satisfy the title requirements of this
agreement, and the Closing would occur on the first business day after issuance
of such commitment.

 

--------------------------------------------------------------------------------


 

3)            The parties agree to adjust costs and prorations at Closing as
follows:

 

A.  Purchaser Costs.  Purchaser shall pay the following: (i) the fees and
disbursements of its counsel, inspecting architect and engineer, if any;
(ii) any escrow fees; (iii) any sales or use taxes relating to the transfer of
any personal property to Purchaser; (iv) the cost of the issuance of any policy
of title insurance issued in connection with this transaction; (v) the cost of
any update to the copy of the survey provided by Seller to Purchaser; (vi) any
recording fees relating to the deed to be delivered by Seller hereunder and
Purchaser’s other closing documents and Purchaser’s lender’s documents; and
(vii) any other expense(s) incurred by Purchaser or its representative(s) in
closing this transaction.

 

B.  Seller Costs.  Seller shall pay the following costs of closing this
transaction: (i) the fees and disbursements of its counsel; (ii) the cost of any
deed excise stamp taxes; (iii) any recording fees relating to the documents to
be recorded by Seller in order to clear title in the manner described by this
Offer; and (iv) the broker’s fee to the extent any such fee is payable pursuant
to the separate agreement.

 

C.  Adjustments.

 

(i)  Collected rents and any other amounts paid by tenants applicable to the
month in which the Closing occurs, or which have been prepaid by tenants at the
Property.

 

(ii)  Purchaser shall receive a credit against the Purchase Price for any cash
security and other deposits paid by tenants.

 

(iii)  Operating expenses (excluding management fees and insurance) shall be
adjusted as of the Closing Date.  There will be no prorations for payroll or
debt service.

 

(iv)  Real estate taxes, personal property taxes, special assessments (and
installments thereof) and other governmental taxes and charges relating to the
Property shall be adjusted as of the Closing Date.

 

(v)  Utilities paid by Seller, including electricity, water and gas, shall be
read on or as close as possible before the Closing Date and paid by Seller at or
prior to Closing.

 

(vi)  If any of the aforesaid prorations cannot be calculated accurately as of
the Closing Date, then they shall be adjusted/estimated in accordance with
standard conveyancing practice and accurately calculated as soon after the
Closing Date as feasible.  All prorations shall be made on a 365-day calendar
year basis, using actual number of days in the month.

 

4)            In the event that Seller fails to perform its obligations at
Closing, Buyer has the right to terminate this offer and the Deposit shall be
returned to the Buyer, or Buyer may seek specific performance of the
transactions contemplated by this Offer.

 

5)            Seller and Buyer warrant that they have not worked with any
brokers on this transaction other than Boston Realty Advisors (the “Broker”). 
Upon the closing of this transaction, the recording of the deed and the payment
of the full purchase price, the Seller will be responsible for paying a
brokerage fee to the Broker pursuant to a separate agreement.

 

--------------------------------------------------------------------------------


 

6)            From the date of the execution of this Offer through the Closing
Date the Seller will remove the Property from the market and will not have, or
enter into, any discussions or negotiations with any party other than the Buyer
in connection with the sale of the Property, and will not enter into, or
entertain, any backup offers for the sale of the Property.

 

7)            This offer will be held in strict confidence and not shared with
any third parties including other buyers, developers, investors or brokers.

 

Acknowledged and agreed to by Seller and Buyer below:

 

SELLER:

 

M.J. Realty Trust II

 

By:

 

 

Name:

Michael Iodice, as Trustee and Not Individually

 

Date:

 

 

 

 

 

BUYER:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------